Citation Nr: 1424038	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of a T-8 burst fracture prior to March 12, 2012; and a 20 percent rating thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to June 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2012 decision, the Board denied the claim for higher ratings a right thumb disability, and that issue is no longer before the Board. At that time, the Board also remanded for additional development the issue of an initial rating higher than 10 percent for residuals of a T-8 burst fracture. 

In a November 2012 rating decision, the RO awarded a 20 percent rating for residuals of a T-8 burst fracture, effective from March 12, 2012. This increase during the appeal did not constitute a full grant of the benefit sought so until now, the Veteran's claim for increase remained on appeal. See AB v. Brown, 6 Vet. App. 35, 39 (1993). Also, the issue on appeal has been rephrased since separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDING OF FACT

In an Appeals Satisfaction Notice received at the Board in January 2014, prior to the promulgation of a decision on this appeal by the Board, the Veteran indicated that he is withdrawing his remaining issue on appeal that is a higher rating for residuals of a T-8 burst fracture. 



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal concerning higher ratings for residuals of a T-8 burst fracture. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn. The statement from the Veteran received at the Board in January 2013, lists the Veteran's name and claim number and clearly expresses his intent on withdrawing his appeal of any remaining issues on appeal, higher ratings for residuals of a T-8 burst fracture. His intent to withdraw his claim was reiterated in a May 2014 motion from the Veteran's accredited representative. And since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal of the claim. See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 
38 U.S.C.A. § 7105(d).



Accordingly, further action by the Board concerning the claim of entitlement to higher ratings for residuals of a T-8 burst fracture is unwarranted, and the appeal of the claim is dismissed. Id. 


ORDER

The appeal for an initial rating higher than 10 percent for residuals of a T-8 burst fracture prior to March 12, 2012; and a 20 percent rating thereafter, is dismissed as withdrawn. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


